Title: To John Adams from Timothy Pickering, 23 August 1799
From: Pickering, Timothy
To: Adams, John



Sir,
Department of State Philaa. Augt. 23. 1799.

I inclose a letter addressed to you by Mr. Murray, which came to hand this morning under cover from Mr. King.
The draught of instructions preparing agreeable to your directions for the Envoys to the French Republic, will be ready in two or three days to submit to the consideration of the Heads of Departments.
Judge Ellsworth was here when I recd. your letter on this subject; and I wrote without delay to Governor Davie.
Yesterday the alarm of the yellow fever increased so much, that many of the inhabitants are removing; and some of the public offices preparing to leave the city.
I am with great respect / Sir, your obt. servt.

Timothy Pickering.